IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
JUAN FRANCISCO PEREZ,

              Appellant,

 v.                                                       Case No. 5D15-3741

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 29, 2017

Appeal from the Circuit Court
for Hernando County,
Daniel B. Merritt, Jr., Judge.

Todd Thurow, of Thurow Law, Tampa,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Juan F. Perez appeals his convictions for aggravated battery with a firearm and

aggravated assault with a firearm. We affirm without prejudice to Perez filing a timely,

facially sufficient motion for postconviction relief under Florida Rule of Criminal Procedure

3.850. We express no opinion on the merits of any postconviction motion filed.

       AFFIRMED.

ORFINGER, LAMBERT and EISNAUGLE, JJ., concur.